Citation Nr: 0112901	
Decision Date: 05/07/01    Archive Date: 05/15/01

DOCKET NO.  00-20 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to June 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma.  

In the appealed January 2000 rating decision, the RO also 
denied entitlement to service connection for post-traumatic 
stress disorder (PTSD).  In his August 2000 Notice of 
Disagreement, the veteran stated that he would like to have 
his "claim reconsidered for service connection," and he 
attached records addressing both hepatitis C and PTSD.  For 
clarification purposes, the RO contacted the veteran on 
August 16, 2000, and a Report of Contact from that date 
indicates that the veteran stated that he was only 
disagreeing with the denial of service connection for 
hepatitis C.  


FINDINGS OF FACT

1.  Sufficient relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The medical evidence of record, taken as a whole, does 
not indicate an etiological relationship between the 
veteran's currently diagnosed hepatitis C and service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by the 
veteran's military service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991 & Supp. 2000); 38 C.F.R. § 3.303 (2000); The Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is satisfied that 
sufficient relevant facts have been properly developed in 
regard to the veteran's claim, and no further assistance is 
required in order to comply with the VA's statutory duty to 
assist him with the development of facts pertinent to his 
claim.  See The Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (VCAA) (relevant 
sections of which are to be codified at 38 U.S.C.A. §§ 5103A 
and 5107(a)); see also Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  The duty to notify the appellant of 
information and evidence necessary to substantiate his claim 
has also been met.  In a November 1999 letter, the RO 
informed the veteran of the type of evidence needed to 
substantiate his claim, and the veteran has since responded 
by providing records of post-service treatment for hepatitis 
C.  Given the RO's action in this regard, the Board finds 
that there should be no prejudice to the veteran resulting 
from the fact that the RO procedurally developed this case 
prior to the enactment of the VCAA.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  While the veteran has not 
undergone a VA examination to date, that matter will be 
discussed below in conjunction with the analysis of the 
merits of this case.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.303(a) (2000).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2000).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).

The Board has reviewed the veteran's claims file and observes 
that his service medical records, including an April 1977 
examination report, are entirely negative for complaints of, 
or treatment for, any liver abnormalities.  Indeed, the only 
gastrointestinal symptoms noted during service were vomiting 
and diarrhea in February 1977, but these symptoms were 
attributed to a viral syndrome.  

Additionally, the veteran's post-service medical records 
indicate that he was not treated for hepatitis C prior to 
1999.  An August 1999 treatment report from Dr. Mark 
Grosserode reflects that recent laboratory work revealed a 
hepatitis C genotype of Type II-B.  Dr. Grosserode noted that 
this was "the more curable form of the illness" but 
provided no information regarding the etiology of this 
disease.  The diagnosis of hepatitis C is also indicated in 
subsequent VA and private treatment records.  However, none 
of the veteran's treatment providers has offered information 
as to the etiology of this disease, although a history of 
"heavy alcohol use" was noted by Dr. Grosserode in November 
1999. 

As mentioned above, the veteran has not been afforded a VA 
examination in conjunction with this claim to date.  The 
Board would point out that the newly enacted provisions of 
38 U.S.C.A. § 5103A(d), as included in the VCAA, reflect that 
the VA's duty to assist the veteran with the development of 
facts pertinent to his claim includes conducting a medical 
examination.  However, 38 U.S.C.A. § 5103A(a) indicates that 
the VA is not required to provide such assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  

In this case, the Board finds that the evidence of record 
does not suggest a plausible etiological relationship between 
the veteran's current hepatitis C and service.  First, the 
Board observes that the veteran has not presented a theory 
for such a link, other than the fact, noted in his September 
2000 Substantive Appeal, that hepatitis C testing was not 
available until 1989.  Service medical records do not show a 
blood transfusion during service.  The veteran's military 
occupational specialty did not involve healthcare.  According 
to his DD Form 214, his military occupational specialty was 
Pershing Missile Crewman.  Moreover, the veteran has not been 
shown to possess medical credentials or to otherwise have the 
level of medical expertise needed to provide a competent 
opinion as to the etiology of hepatitis C.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

The Board also observes that there was a period of 
approximately 22 years between the veteran's discharge from 
service and the earliest medical diagnosis of hepatitis C, 
and there is no evidence of any other type of liver 
dysfunction during that period of time.  The United States 
Court of Appeals for the Federal Circuit has determined that 
a significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim.  See generally Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Finally, the veteran 
has neither submitted post-service medical evidence 
substantiating his claim nor informed the RO of additional 
medical evidence that might substantiate his claim.  

Given the lack of competent medical evidence indicating an 
etiological link between the veteran's current hepatitis C 
and service, particularly in view of the lengthy lapse of 
time between service and the first diagnosis of this 
disability, the Board finds that there is, in fact, no 
reasonable possibility that additional development, including 
a VA examination, would aid in substantiating his claim.  
Therefore, in the absence of evidence showing that the 
veteran incurred hepatitis C as a result of service, his 
claim for service connection for this disorder must be 
denied.

In reaching this decision, the Board acknowledges that the VA 
is statutorily required to resolve the benefit of the doubt 
in favor of the veteran when there is an approximate balance 
of positive and negative evidence regarding the merits of an 
outstanding issue.  However, that doctrine is not for 
application in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) 
(West 1991); The Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (relevant sections of 
which are to be codified at 38 U.S.C.A. § 5107(b)). 




ORDER

The claim of entitlement to service connection for hepatitis 
C is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

